720 S.E.2d 678 (2012)
Jody ADAMS
v.
Edwin M. HARDY.
No. 475P11.
Supreme Court of North Carolina.
January 26, 2012.
Jody Adams, for Adams, Jody.
Edwin M. Hardy, Washington, for Hardy, Edwin M.

ORDER
Upon consideration of the petition filed by Plaintiff on the 7th of November 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."